ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_01_FR.txt.                                                                                                 446




                            Déclaration de M. le juge Al‑Khasawneh

                    [Traduction]

                       Je souscris à la conclusion selon laquelle la requête déposée par le Hon-
                    duras à fin d’intervention en l’instance en tant que partie ou en tant que
                    non‑partie ne peut être admise (arrêt, par. 76). De même, j’adhère pour
                    l’essentiel au raisonnement suivi pour parvenir à cette conclusion.
                       J’estime cependant qu’il est de mon devoir de joindre cette brève décla-
                    ration pour faire état des sérieux doutes que je nourris quant à la néces-
                    sité, la sagesse et l’utilité pratique d’établir une distinction entre les
                    notions de « droit » et d’« intérêt d’ordre juridique » (ibid., par. 37).
                       L’occasion m’a déjà été donnée, dans le contexte de la présente instance
                    mais relativement à une autre requête (Différend territorial et maritime
                    (Nicaragua c. Colombie), requête du Costa Rica à fin d’intervention, arrêt,
                    C.I.J. Recueil 2011 (II) ; opinion dissidente du juge Al‑Khasawneh, p. 379-
                    383, par. 18‑29), d’exposer dans leur intégralité mes vues sur ces questions,
                    et il serait vain de les répéter ici in extenso. Qu’il me suffise de dire qu’un
                    intérêt d’ordre juridique n’est, selon moi, rien d’autre qu’un droit. Cette
                    malheureuse expression d’« intérêt d’ordre juridique » a été concoctée en
                    1920 par le comité consultatif de juristes en tant que solution de compro­
                    mis. Depuis lors, toutefois, « intérêt d’ordre juridique » et « droit » sont
                    employés indifféremment, le raisonnement juridique n’admettant pas de
                    notion hybride qui ne serait ni un droit ni un intérêt. Aussi ne me semble‑t‑il
                    pas justifié de tirer des conséquences normatives de cette prétendue distinc-
                    tion quant aux exigences en matière de preuve et au niveau de protection
                    accordé par le droit. En outre, même en admettant, pour les besoins de l’ar-
                    gumentation, qu’un « intérêt d’ordre juridique » puisse parfois être distinct
                    d’un « droit », il ne s’ensuit pas que tel soit toujours le cas. Or, lorsque ces
                    deux notions vont se recouvrir, par exemple si un Etat allègue — comme il
                    arrive si souvent dans les requêtes à fin d’intervention — que l’intérêt d’ordre
                    juridique pour lui en cause est son droit à exercer sa souveraineté, la ques-
                    tion va nécessairement se poser de savoir quel critère d’établissement de la
                    preuve et quel niveau de protection il convient d’appliquer. L’absence de
                    fondement logique de la distinction est ainsi démontrée, et nous avons par
                    ailleurs déjà constaté que, dans la pratique, la Cour ne s’en est jamais tenue
                    à cette distinction. En définitive, cette tentative de définir et préciser la
                    notion d’« intérêt d’ordre juridique », loin d’avoir permis de mieux la cerner,
                    n’a fait que la rendre plus obscure encore.

                                                     (Signé) Awn Shawkat Al‑Khasawneh.




                                                                                                 30




5 CIJ1020.indb 57                                                                                      14/06/13 11:47

